DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/022,135 filed on 09/16/2020.
Claims 1-12 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“172”, referring to “an intrinsic map”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 10 is objected to because of the following informalities:

Claim 10 appears to be independent and should therefore include all limitations of claim 2 rather than simply referring to claim 2.  

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a recognition unit” in claims 1-3, and 7,
“a driving control unit” in claims 1-3,
“a map updating unit” in claims 1-6, and 8-9,
“a communication unit” in claims 2, and 8-9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a recognition unit configured to recognize a surrounding status of a vehicle” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of recognizing “the surrounding of the vehicle M and estimates behaviors of recognized target objects.” There is no disclosure of any particular structure, either explicitly or inherently, to recognize and estimate. The use of “the surrounding of the vehicle M and estimates behaviors of recognized target objects” is not adequate structure for performing the recognizing and estimating functions because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a driving control unit configured to control one or both of a speed and steering of the vehicle” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of performing “switching to a second driving state in which a driver has a higher degree of a monitoring obligation than in a first driving state in a case in which the vehicle is caused to travel in the first driving state in which the driver has a lower degree of the monitoring obligation among driving states of a plurality of types”. There is no disclosure of any particular structure, either explicitly or inherently, to perform. The use of “switching to a second driving state in which a driver has a higher degree of a monitoring obligation than in a first driving state in a case in which the vehicle is caused to travel in the first driving state in which the driver has a lower degree of the monitoring obligation among driving states of a plurality of types” is not adequate structure for performing the acquiring function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a map updating unit configured to update intrinsic map information” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of generating “intrinsic map information 182 on the basis of the accumulated first surrounding environment information 184.” There is no disclosure of any particular structure, either explicitly or inherently, to generate. The use of “intrinsic map information 182 on the basis of the accumulated first surrounding environment information 184” is not adequate structure for performing the acquiring function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a communication unit configured to communicate with a map updating server” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of communicating “with each vehicle through a network NW.” There is no disclosure of any particular structure, either explicitly or inherently, to communicate. The use of “with each vehicle through a network NW” is not adequate structure for performing the causing function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which acquiring structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
A similar analysis may be conducted for independent claims 11-12.
Claims 2-10 are also rejected due to their dependency on claim 1.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, recognizing a surrounding status of a vehicle in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claims 2-10 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2017179151 A1).

Regarding Claim 1:
Abe teaches:
A vehicle control device comprising:, (“The present invention relates to a vehicle control system” (Abe: Description – 2nd paragraph))
a recognition unit configured to recognize a surrounding status of a vehicle;, (“a recognition unit which recognizes the peripheral situation of the vehicle” (Abe: Abstract – lines 1-2))
and a driving control unit configured to control one or both of a speed and steering of the vehicle, wherein the driving control unit performs, (“an automatic operation control unit which runs multiple operation modes, including an automatic operation mode in which vehicle speed control and/or steering control is performed automatically” (Abe: Abstract – lines 2-4))
switching to a second driving state in which a driver has a higher degree of a monitoring obligation than in a first driving state in a case in which the vehicle is caused to travel in the first driving state in which the driver has a lower degree of the monitoring obligation among driving states of a plurality of types,, (“the automatic operation control unit switches, on the basis of the peripheral situation recognized by the recognition unit, to an operation mode having a lower degree of automatic operation,” (Abe: Abstract – lines 6-8) Examiner Note: The examiner is interpreting the operation mode to be a second driving state in which a driver has a higher degree of a monitoring obligation based on having a lower degree of automatic operation.)
and a recognition result acquired by the recognition unit satisfies a predetermined condition relating to the driving state,, (“the automatic driving mode control unit 130 refers to the high accuracy map information MI, and a predetermined distance (for example, several times the detection range of various sensors from the position of the own vehicle M recognized by the own vehicle position recognition unit 140 If a specific point exists within the range of the degree distance, the automatic driving mode may be switched to a mode with a lower degree of automatic driving before the host vehicle M reaches the specific point.” (Abe: Description – 62nd paragraph) Examiner Note: The examiner is interpreting the detection of the specific point existing within the predetermined range of the degree distance to be equivalent to satisfying a predetermining condition that would lead to the automated driving not easily handling a situation in which flexible handling is required and consequently switching to an operation mode having a lower degree of automatic operation (interpreted as a manual mode in this case).)
the vehicle control device further comprising a map updating unit configured to update intrinsic map information, (“The invention according to claim 3 is the vehicle control system according to claim 1 or 2, wherein the map editing unit adds the position information of the specific point indicated by the information regarding the specific point received by the communication unit to the map information.” (Abe: Description – 9th paragraph) Examiner Note: The examiner is interpreting the map editing unit to be the map updating unit in this case.)
on the basis of the recognition result acquired by the recognition unit in a case in which switching from the first driving state to the second driving state is performed by the driving control unit., (“on the basis of the peripheral situation recognized by the recognition unit, switches the operation mode run; a communication unit which transmits, to an outside device, information relating to a switching point where the automatic operation control unit switches, on the basis of the peripheral situation recognized by the recognition unit, to an operation mode having a lower degree of automatic operation,” (Abe: Abstract – lines 4-8))
Regarding Claim 2:
Abe as shown in the rejection above, discloses the limitations of claim 1. Abe further teaches:
The vehicle control device according to claim 1, further comprising a communication unit configured to communicate with a map updating server updating a shared map on the basis of information acquired from the vehicle, wherein the map updating unit transmits, (“wherein the external device derives the position of the specific point based on the information on the switching point collected from the vehicle, and derives the position The position information of the specific point is added to the map information held by the external device, and the information about the specific point received by the communication unit is for all or part of the map information held by the external device, The position information of the specific point is information added.” (Abe: Description – 10th paragraph) Examiner Note: The examiner is interpreting the external device to be the map updating server in this case based on its ability to add position data of the vehicle to the map information (interpreted as the shared map in this case).)
[…] the recognition result acquired by the recognition unit at the time of switching from the first driving state to the second driving state using the driving control unit […], (“on the basis of the peripheral situation recognized by the recognition unit, switches the operation mode run; a communication unit which transmits, to an outside device, information relating to a switching point where the automatic operation control unit switches, on the basis of the peripheral situation recognized by the recognition unit, to an operation mode having a lower degree of automatic operation,” (Abe: Abstract – lines 4-8))
[…] to the map updating server […], (“the external device” (Abe: Description – 10th paragraph) Examiner Note: The examiner is interpreting the external device to be the map updating server in this case based on its ability to add position data of the vehicle to the map information.)
[…] using the communication unit., (“a communication unit which transmits” (Abe: Abstract – line 5))
Regarding Claim 3:
Abe as shown in the rejection above, discloses the limitations of claim 2. Abe further teaches:
The vehicle control device according to claim 2, wherein the map updating unit reflects, (“the map editing unit” (Abe: Description – 9th paragraph) Examiner Note: The examiner is interpreting the map editing unit to be the map updating unit in this case.)
[…] the recognition result acquired by the recognition unit from a […], (“the surrounding situation recognized by the recognition unit” (Abe: Description – 7th paragraph))
[…] predetermined time before a time point at which switching from the first driving state to the second driving state is performed by the driving control unit […], (“The predetermined information is, for example, information indicating the presence of a specific point, information indicating the distance or time required to reach the specific point, and information indicating that mode switching occurs near the specific point. For example, when the specific point exists within the range of the predetermined distance from the position of the own vehicle M recognized by the own vehicle position recognition unit 140, for example, the information providing unit 170C is the predetermined distance before reaching the specific point or the predetermined time” (Abe: Description – 100th paragraph))
[…] in the intrinsic map information., (“The high accuracy map information MI includes, for example, information on the center of the lane or information on the boundary of the lane.” (Abe: Description – 54th paragraph))
Regarding Claim 4:
Abe as shown in the rejection above, discloses the limitations of claim 2. Abe further teaches:
The vehicle control device according to claim 2, wherein the map updating unit stores, (“the map editing unit” (Abe: Description – 9th paragraph) Examiner Note: The examiner is interpreting the map editing unit to be the map updating unit in this case.)
[…] a traveling locus of the vehicle […], (“The navigation device 50 has a GNSS (Global Navigation Satellite System) receiver, map information (navigation map), a touch panel display device functioning as a user interface, a speaker, a microphone, and the like. The navigation device 50 specifies the position of the host vehicle M by the GNSS receiver, and derives the route from the position to the destination specified by the user. The route derived by the navigation device 50 is provided to the target lane determination unit 110 of the vehicle control system 100. The position of the host vehicle M may be identified or supplemented by an INS (Inertial Navigation System) using the output of the vehicle sensor 60. In addition, when the vehicle control system 100 is executing the manual operation mode, the navigation device 50 provides guidance by voice or navigation display on the route to the destination. The configuration for specifying the position of the host vehicle M may be provided independently of the navigation device 50. In addition, the navigation device 50 may be realized by, for example, the function of a terminal device such as a smartphone or a tablet terminal owned by the user.” (Abe: Description – 27th paragraph) Examiner Note: The examiner is interpreting the navigation device to provide the traveling locus of the vehicle based on its ability to derive the route from the position to the destination specified by the user.)
[…] in the second driving state in a memory, […], (“the automatic operation control unit switches, on the basis of the peripheral situation recognized by the recognition unit, to an operation mode having a lower degree of automatic operation,” (Abe: Abstract – lines 6-8) Examiner Note: The examiner is interpreting the operation mode to be a second driving state in which a driver has a higher degree of a monitoring obligation based on having a lower degree of automatic operation.)
[…] and in a case in which a state satisfying the predetermined condition relating to the driving state is resolved, […], (“the automatic driving mode control unit 130 refers to the high accuracy map information MI, and a predetermined distance (for example, several times the detection range of various sensors from the position of the own vehicle M recognized by the own vehicle position recognition unit 140 If a specific point exists within the range of the degree distance, the automatic driving mode may be switched to a mode with a lower degree of automatic driving before the host vehicle M reaches the specific point.” (Abe: Description – 62nd paragraph) Examiner Note: The examiner is interpreting the detection of the specific point existing within the predetermined range of the degree distance to be equivalent to satisfying a predetermining condition that would lead to the automated driving not easily handling a situation in which flexible handling is required and consequently switching to an operation mode having a lower degree of automatic operation (interpreted as a manual mode in this case).)
[…] sets a point of interest on the basis of […], (“The action plan generation unit 144 sets a start point” (Abe: Description – 67th paragraph))
[…] the traveling locus of the vehicle stored in the memory […], (“The navigation device 50 has a GNSS (Global Navigation Satellite System) receiver, map information (navigation map), a touch panel display device functioning as a user interface, a speaker, a microphone, and the like. The navigation device 50 specifies the position of the host vehicle M by the GNSS receiver, and derives the route from the position to the destination specified by the user. The route derived by the navigation device 50 is provided to the target lane determination unit 110 of the vehicle control system 100. The position of the host vehicle M may be identified or supplemented by an INS (Inertial Navigation System) using the output of the vehicle sensor 60. In addition, when the vehicle control system 100 is executing the manual operation mode, the navigation device 50 provides guidance by voice or navigation display on the route to the destination. The configuration for specifying the position of the host vehicle M may be provided independently of the navigation device 50. In addition, the navigation device 50 may be realized by, for example, the function of a terminal device such as a smartphone or a tablet terminal owned by the user.” (Abe: Description – 27th paragraph) Examiner Note: The examiner is interpreting the navigation device to provide the traveling locus of the vehicle based on its ability to derive the route from the position to the destination specified by the user.)
[…] and updates the intrinsic map information corresponding to the point of interest., (“adds the position information of the specific point indicated by the information regarding the specific point” (Abe: Description – 9th paragraph))
Regarding Claim 9:
Abe as shown in the rejection above, discloses the limitations of claim 8. Abe further teaches:
The vehicle control device according to claim 8, wherein the map updating unit requests, (“the map editing unit” (Abe: Description – 9th paragraph) Examiner Note: The examiner is interpreting the map editing unit to be the map updating unit in this case.)
[…] other vehicles having other intrinsic map information […], (“the vehicle communication device 55 communicates with a wireless beacon provided on a side band of a road or the like, and performs inter-vehicle communication with another vehicle traveling around the host vehicle M, thereby performing the traffic information. You may get it. The vehicle communication device 55 is an example of the “communication unit”. Further, the vehicle communication device 55 communicates with the server device 300, and receives the high precision map information MI including the information on the specific spot and the information itself on the specific spot.” (Abe: Description – 28th-29th paragraph) Examiner Note: The examiner is interpreting the other vehicles to have other intrinsic map information in this case.)
[…] or the map updating server […], (“the external device” (Abe: Description – 10th paragraph) Examiner Note: The examiner is interpreting the external device to be the map updating server in this case based on its ability to add position data of the vehicle to the map information.)
[…] using the communication unit to disclose […], (“a communication unit which transmits” (Abe: Abstract – line 5))
[…] the other intrinsic map information corresponding to insufficient intrinsic map information in a case in which […], (“The high accuracy map information MI includes, for example, information on the center of the lane or information on the boundary of the lane.” (Abe: Description – 54th paragraph) Examiner Note: The examiner is interpreting the high accuracy map information MI to be the other intrinsic map information corresponding to insufficient intrinsic map information in this case.)
[…] downloaded shared map information and the intrinsic map information are insufficient for a point at which the vehicle is present., (“The vehicle-side storage unit 180 stores, for example, information such as high-accuracy map information MI, target lane information 184, action plan information 186, and mode-specific operation availability information 188. The vehicle-side storage unit 180 is realized by a read only memory (ROM), a random access memory (RAM), a hard disk drive (HDD), a flash memory, or the like. The program executed by the processor may be stored in advance in the vehicle-side storage unit 180, or may be downloaded from an external device via an on-vehicle Internet facility or the like.” (Abe: Description - 52nd paragraph) Examiner Note: The examiner is interpreting the downloaded shared map information and the intrinsic map information to be insufficient based on a lack of a point at which the vehicle is present in this case.)
Regarding Claim 10:
Abe as shown in the rejection above, discloses the limitations of claim 2. Abe further teaches:
A map information management system comprising:, (“The present invention relates to a vehicle control system” (Abe: Description – 2nd paragraph) Examiner Note: The examiner is interpreting the vehicle control system to be the map information management system based on its encompassment of the vehicle control device and its connection to the map updating server (interpreted as automatic driving control unit and external unit respectively).)
[…] the vehicle control device according to claim 2; […], (“The present invention relates to a vehicle control system” (Abe: Description – 2nd paragraph))
[…] and a map updating server configured to update a shared map on the basis of information acquired from a vehicle., (“wherein the external device derives the position of the specific point based on the information on the switching point collected from the vehicle, and derives the position The position information of the specific point is added to the map information held by the external device, and the information about the specific point received by the communication unit is for all or part of the map information held by the external device, The position information of the specific point is information added.” (Abe: Description – 10th paragraph) Examiner Note: The examiner is interpreting the external device to be the map updating server in this case based on its ability to add position data of the vehicle to the map information (interpreted as the shared map in this case).)
Regarding Claim 11:
Abe teaches:
A vehicle control method using a computer, the vehicle control method comprising:, (“a vehicle control method” (Abe: Description – 2nd paragraph))
recognizing a surrounding status of a vehicle;, (“recognizes the peripheral situation of the vehicle” (Abe: Abstract – lines 1-2))
controlling one or both of a speed and steering of the vehicle;, (“vehicle speed control and/or steering control is performed automatically” (Abe: Abstract – lines 3-4))
performing switching to a second driving state in which a driver has a higher degree of a monitoring obligation than in a first driving state in a case in which the vehicle is caused to travel in the first driving state in which the driver has a lower degree of the monitoring obligation among driving states of a plurality of types,, (“the automatic operation control unit switches, on the basis of the peripheral situation recognized by the recognition unit, to an operation mode having a lower degree of automatic operation,” (Abe: Abstract – lines 6-8) Examiner Note: The examiner is interpreting the operation mode to be a second driving state in which a driver has a higher degree of a monitoring obligation based on having a lower degree of automatic operation.)
and a recognition result satisfies a predetermined condition relating to the driving state;, (“the automatic driving mode control unit 130 refers to the high accuracy map information MI, and a predetermined distance (for example, several times the detection range of various sensors from the position of the own vehicle M recognized by the own vehicle position recognition unit 140 If a specific point exists within the range of the degree distance, the automatic driving mode may be switched to a mode with a lower degree of automatic driving before the host vehicle M reaches the specific point.” (Abe: Description – 62nd paragraph) Examiner Note: The examiner is interpreting the detection of the specific point existing within the predetermined range of the degree distance to be equivalent to satisfying a predetermining condition that would lead to the automated driving not easily handling a situation in which flexible handling is required and consequently switching to an operation mode having a lower degree of automatic operation (interpreted as a manual mode in this case).)
and updating intrinsic map information, (“adds the position information of the specific point indicated by the information regarding the specific point received by the communication unit to the map information.” (Abe: Description – 9th paragraph))
on the basis of the recognition result in a case in which switching from the first driving state to the second driving state is performed., (“on the basis of the peripheral situation recognized by the recognition unit, switches the operation mode run; a communication unit which transmits, to an outside device, information relating to a switching point where the automatic operation control unit switches, on the basis of the peripheral situation recognized by the recognition unit, to an operation mode having a lower degree of automatic operation,” (Abe: Abstract – lines 4-8))
Regarding Claim 12:
Abe teaches:
A computer-readable non-transitory storage medium storing a vehicle control program causing a computer to execute:, (“The vehicle-side storage unit 180 stores, for example, information such as high-accuracy map information MI, target lane information 184, action plan information 186, and mode-specific operation availability information 188. The vehicle-side storage unit 180 is realized by a read only memory (ROM), a random access memory (RAM), a hard disk drive (HDD), a flash memory, or the like. The program executed by the processor may be stored in advance in the vehicle-side storage unit 180, or may be downloaded from an external device via an on-vehicle Internet facility or the like. The program may be installed in the vehicle storage unit 180 by mounting a portable storage medium storing the program in a drive device (not shown). In addition, the vehicle control system 100 may be distributed by a plurality of computer devices.” (Abe: Description – 52nd paragraph))
recognizing a surrounding status of a vehicle;, (“recognizes the peripheral situation of the vehicle” (Abe: Abstract – lines 1-2))
controlling one or both of a speed and steering of the vehicle;, (“vehicle speed control and/or steering control is performed automatically” (Abe: Abstract – lines 3-4))
performing switching to a second driving state in which a driver has a higher degree of a monitoring obligation than in a first driving state in a case in which the vehicle is caused to travel in the first driving state in which the driver has a lower degree of the monitoring obligation among driving states of a plurality of types,, (“the automatic operation control unit switches, on the basis of the peripheral situation recognized by the recognition unit, to an operation mode having a lower degree of automatic operation,” (Abe: Abstract – lines 6-8) Examiner Note: The examiner is interpreting the operation mode to be a second driving state in which a driver has a higher degree of a monitoring obligation based on having a lower degree of automatic operation.)
and a recognition result satisfies a predetermined condition relating to the driving state;, (“the automatic driving mode control unit 130 refers to the high accuracy map information MI, and a predetermined distance (for example, several times the detection range of various sensors from the position of the own vehicle M recognized by the own vehicle position recognition unit 140 If a specific point exists within the range of the degree distance, the automatic driving mode may be switched to a mode with a lower degree of automatic driving before the host vehicle M reaches the specific point.” (Abe: Description – 62nd paragraph) Examiner Note: The examiner is interpreting the detection of the specific point existing within the predetermined range of the degree distance to be equivalent to satisfying a predetermining condition that would lead to the automated driving not easily handling a situation in which flexible handling is required and consequently switching to an operation mode having a lower degree of automatic operation (interpreted as a manual mode in this case).)
and updating intrinsic map information, (“adds the position information of the specific point indicated by the information regarding the specific point received by the communication unit to the map information.” (Abe: Description – 9th paragraph))
on the basis of the recognition result in a case in which switching from the first driving state to the second driving state is performed., (“on the basis of the peripheral situation recognized by the recognition unit, switches the operation mode run; a communication unit which transmits, to an outside device, information relating to a switching point where the automatic operation control unit switches, on the basis of the peripheral situation recognized by the recognition unit, to an operation mode having a lower degree of automatic operation,” (Abe: Abstract – lines 4-8))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2017179151 A1) in view of Kudo (EP 1380813 B1).

Regarding Claim 5:
Abe as shown in the rejection above, discloses the limitations of claim 4. Abe further teaches:
[…] and second layer information having a higher degree of change […], (“Information (hereinafter referred to as “traffic information”) indicating the traffic condition of a road or a road scheduled to travel is acquired. Traffic information includes traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, speed regulation / lane regulation information, location of parking lot, full / empty car information of parking lot / service area / parking area etc. Information is included.” (Abe: Description – 28th paragraph) Examiner Note: The examiner is interpreting the traffic information to be second layer information based on traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, which would take a longer time to resolve and would have a higher degree of change than first layer information.)
[…] in the intrinsic map information, […], (“The high accuracy map information MI includes, for example, information on the center of the lane or information on the boundary of the lane.” (Abe: Description – 54th paragraph))
[…] and wherein the map updating unit performs a process for updating the intrinsic map information on the basis of […], (“wherein the map editing unit adds the position information of the specific point indicated by the information regarding the specific point received by the communication unit to the map information.” (Abe: Description – 9th paragraph) Examiner Note: The examiner is interpreting the map editing unit to be the map updating unit in this case.)
[…] and performs a process of updating the intrinsic map information on the basis of […], (“adds the position information of the specific point indicated by the information regarding the specific point received by the communication unit to the map information.” (Abe: Description – 9th paragraph) Examiner Note: The examiner is interpreting the map editing unit to be the map updating unit in this case.)
[…] the second layer information relating to the point of interest in a case in which […], (“Information (hereinafter referred to as “traffic information”) indicating the traffic condition of a road or a road scheduled to travel is acquired. Traffic information includes traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, speed regulation / lane regulation information, location of parking lot, full / empty car information of parking lot / service area / parking area etc. Information is included.” (Abe: Description – 28th paragraph) Examiner Note: The examiner is interpreting the traffic information to be second layer information based on traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, which would take a longer time to resolve and would have a higher degree of change than first layer information.)
[…] of the second layer information relating to the point of interest […], (“Information (hereinafter referred to as “traffic information”) indicating the traffic condition of a road or a road scheduled to travel is acquired. Traffic information includes traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, speed regulation / lane regulation information, location of parking lot, full / empty car information of parking lot / service area / parking area etc. Information is included.” (Abe: Description – 28th paragraph) Examiner Note: The examiner is interpreting the traffic information to be second layer information based on traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, which would take a longer time to resolve and would have a higher degree of change than first layer information.)
Abe does not teach but Kudo teaches:
The vehicle control device according to claim 4, wherein first layer information, (“the travel information history is accumulated in the manner of transition among nodes. In addition, at least one of the nodes is preferably a landmark, an area or an intersection. The inventive method includes the step of defining, as a node, an intersection which is located on the routes and through which the vehicle has passed in at least two directions. The inventive method preferably includes the step of defining an area including a plurality of nodes satisfying a given requirement.” (Kudo: Description – 15th paragraph) Examiner Note: The examiner is interpreting the first layer information to be the nodes based on their similarity to events having high time resistance corresponding to a partition line, a temporary stop line, a signal, a traffic sign, and the like.)
[…] according to elapse of time […], (“a predetermined time period, e.g., three seconds, has elapsed” (Kudo: Description – 42nd paragraph))
[…] than the first layer information are included […], (“the travel information history is accumulated in the manner of transition among nodes. In addition, at least one of the nodes is preferably a landmark, an area or an intersection. The inventive method includes the step of defining, as a node, an intersection which is located on the routes and through which the vehicle has passed in at least two directions. The inventive method preferably includes the step of defining an area including a plurality of nodes satisfying a given requirement.” (Kudo: Description – 15th paragraph) Examiner Note: The examiner is interpreting the first layer information to be the nodes based on their similarity to events having high time resistance corresponding to a partition line, a temporary stop line, a signal, a traffic sign, and the like.)
[…] the first layer information in a case in which a value representing a degree of accumulation of the first layer information relating to the point of interest […], (“the travel information history is accumulated in the manner of transition among nodes. In addition, at least one of the nodes is preferably a landmark, an area or an intersection. The inventive method includes the step of defining, as a node, an intersection which is located on the routes and through which the vehicle has passed in at least two directions. The inventive method preferably includes the step of defining an area including a plurality of nodes satisfying a given requirement.” (Kudo: Description – 15th paragraph) Examiner Note: The examiner is interpreting the first layer information to be the nodes based on their similarity to events having high time resistance corresponding to a partition line, a temporary stop line, a signal, a traffic sign, and the like.)
[…] becomes equal to or larger than a first reference value […], (“the probability value exceeds a threshold value” (Kudo: Description – 58th paragraph))
[…] a value representing a degree of accumulation […], (“the travel information history is accumulated” (Kudo: Description – 15th paragraph))
[…] becomes equal to or larger than a second reference value that is smaller than the first reference value., (“the probability value exceeds a threshold value” (Kudo: Description – 58th paragraph) Examiner Note: The examiner is interpreting the threshold value to be the second reference value in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Abe with these above aforementioned teachings from Kudo in order to create an effective and user friendly vehicle control device, map information management system, and storage medium. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abe’s vehicle control system, vehicle control method, and vehicle control program with Kudo’s information providing method and information providing device as “the operation of searching for a destination or a route is complicated. In addition, it is considered that if such operation performed by the driver during the drive will cause momentary lapses of attention and thus obstruct careful driving.” (Kudo: Description – 6th paragraph) Therefore combining Abe and Kudo would “allow the user to drive more comfortably and safely than now.” (Kudo: Description – 7th paragraph)
Regarding Claim 6:
Abe as shown in the rejection above, discloses the limitations of claim 5. Abe further teaches:
The vehicle control device according to claim 5, wherein the map updating unit deletes, (“the map editing unit” (Abe: Description – 9th paragraph) Examiner Note: The examiner is interpreting the map editing unit to be the map updating unit in this case.)
[…] information of the second layer information for which […], (“Information (hereinafter referred to as “traffic information”) indicating the traffic condition of a road or a road scheduled to travel is acquired. Traffic information includes traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, speed regulation / lane regulation information, location of parking lot, full / empty car information of parking lot / service area / parking area etc. Information is included.” (Abe: Description – 28th paragraph) Examiner Note: The examiner is interpreting the traffic information to be second layer information based on traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, which would take a longer time to resolve and would have a higher degree of change than first layer information.)
[…] from a time point of assignment in the second layer information assigned to […], (“Information (hereinafter referred to as “traffic information”) indicating the traffic condition of a road or a road scheduled to travel is acquired. Traffic information includes traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, speed regulation / lane regulation information, location of parking lot, full / empty car information of parking lot / service area / parking area etc. Information is included.” (Abe: Description – 28th paragraph) Examiner Note: The examiner is interpreting the traffic information to be second layer information based on traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, which would take a longer time to resolve and would have a higher degree of change than first layer information.)
[…] the intrinsic map information […], (“The high accuracy map information MI includes, for example, information on the center of the lane or information on the boundary of the lane.” (Abe: Description – 54th paragraph))
Abe does not teach but Kudo teaches:
[…] a predetermined period has elapsed […], (“a predetermined time period, e.g., three seconds, has elapsed” (Kudo: Description – 42nd paragraph))
[…] and does not delete the first layer information in accordance with the predetermined period., (“if the user's vehicle has run through the intersection a only in a direction in a past given time period, the node Na is removed.” (Kudo: Description – 80th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Abe with these above aforementioned teachings from Kudo in order to create an effective and user friendly vehicle control device, map information management system, and storage medium. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abe’s vehicle control system, vehicle control method, and vehicle control program with Kudo’s information providing method and information providing device as “the operation of searching for a destination or a route is complicated. In addition, it is considered that if such operation performed by the driver during the drive will cause momentary lapses of attention and thus obstruct careful driving.” (Kudo: Description – 6th paragraph) Therefore combining Abe and Kudo would “allow the user to drive more comfortably and safely than now.” (Kudo: Description – 7th paragraph)
Regarding Claim 7:
Abe as shown in the rejection above, discloses the limitations of claim 5. Abe further teaches:
The vehicle control device according to claim 5, wherein the recognition unit also assigns, (“a recognition unit” (Abe: Abstract – lines 1-2))
[…] of the second layer information […], (“Information (hereinafter referred to as “traffic information”) indicating the traffic condition of a road or a road scheduled to travel is acquired. Traffic information includes traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, speed regulation / lane regulation information, location of parking lot, full / empty car information of parking lot / service area / parking area etc. Information is included.” (Abe: Description – 28th paragraph) Examiner Note: The examiner is interpreting the traffic information to be second layer information based on traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, which would take a longer time to resolve and would have a higher degree of change than first layer information.)
[…] to the intrinsic map information […], (“The high accuracy map information MI includes, for example, information on the center of the lane or information on the boundary of the lane.” (Abe: Description – 54th paragraph))
Abe does not teach but Kudo teaches:
[…] attribute information that can be used for identifying attributes […], (“each data item has attributes of position, name and frequency. In this case, when the user sets a destination, the map database 12 is searched with the position on the map, the telephone number, the name and like attributes used as keys.” (Kudo: Description – 89th paragraph))
[…] and determines the second reference value in accordance with the attribute information., (“each data item has attributes of position, name and frequency. In this case, when the user sets a destination, the map database 12 is searched with the position on the map, the telephone number, the name and like attributes used as keys.” (Kudo: Description – 89th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Abe with these above aforementioned teachings from Kudo in order to create an effective and user friendly vehicle control device, map information management system, and storage medium. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abe’s vehicle control system, vehicle control method, and vehicle control program with Kudo’s information providing method and information providing device as “the operation of searching for a destination or a route is complicated. In addition, it is considered that if such operation performed by the driver during the drive will cause momentary lapses of attention and thus obstruct careful driving.” (Kudo: Description – 6th paragraph) Therefore combining Abe and Kudo would “allow the user to drive more comfortably and safely than now.” (Kudo: Description – 7th paragraph)
Regarding Claim 8:
Abe as shown in the rejection above, discloses the limitations of claim 5. Abe further teaches:
The vehicle control device according to claim 5, wherein the map updating unit transmits, (“the map editing unit” (Abe: Description – 9th paragraph) Examiner Note: The examiner is interpreting the map editing unit to be the map updating unit in this case.)
[…] to the map updating server […], (“the external device” (Abe: Description – 10th paragraph) Examiner Note: The examiner is interpreting the external device to be the map updating server in this case based on its ability to add position data of the vehicle to the map information.)
[…] using the communication unit in a case in which […], (“a communication unit which transmits” (Abe: Abstract – line 5))
[…] and transmits the second layer information relating to the point of interest […], (“Information (hereinafter referred to as “traffic information”) indicating the traffic condition of a road or a road scheduled to travel is acquired. Traffic information includes traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, speed regulation / lane regulation information, location of parking lot, full / empty car information of parking lot / service area / parking area etc. Information is included.” (Abe: Description – 28th paragraph) Examiner Note: The examiner is interpreting the traffic information to be second layer information based on traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, which would take a longer time to resolve and would have a higher degree of change than first layer information.)
[…] to the map updating server […], (“the external device” (Abe: Description – 10th paragraph) Examiner Note: The examiner is interpreting the external device to be the map updating server in this case based on its ability to add position data of the vehicle to the map information.)
[…] using the communication unit in a case in which […], (“a communication unit which transmits” (Abe: Abstract – line 5))
[…] of the second layer information relating to the point of interest […], (“Information (hereinafter referred to as “traffic information”) indicating the traffic condition of a road or a road scheduled to travel is acquired. Traffic information includes traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, speed regulation / lane regulation information, location of parking lot, full / empty car information of parking lot / service area / parking area etc. Information is included.” (Abe: Description – 28th paragraph) Examiner Note: The examiner is interpreting the traffic information to be second layer information based on traffic congestion information ahead, time required for traffic congestion points, accident / faulty car / construction information, which would take a longer time to resolve and would have a higher degree of change than first layer information.)
Abe does not teach but Kudo teaches:
[…] the first layer information relating to the point of interest […], (“the travel information history is accumulated in the manner of transition among nodes. In addition, at least one of the nodes is preferably a landmark, an area or an intersection. The inventive method includes the step of defining, as a node, an intersection which is located on the routes and through which the vehicle has passed in at least two directions. The inventive method preferably includes the step of defining an area including a plurality of nodes satisfying a given requirement.” (Kudo: Description – 15th paragraph) Examiner Note: The examiner is interpreting the first layer information to be the nodes based on their similarity to events having high time resistance corresponding to a partition line, a temporary stop line, a signal, a traffic sign, and the like.)
[…] a value representing a degree of accumulation of the first layer information relating to the point of interest […], (“the travel information history is accumulated in the manner of transition among nodes. In addition, at least one of the nodes is preferably a landmark, an area or an intersection. The inventive method includes the step of defining, as a node, an intersection which is located on the routes and through which the vehicle has passed in at least two directions. The inventive method preferably includes the step of defining an area including a plurality of nodes satisfying a given requirement.” (Kudo: Description – 15th paragraph) Examiner Note: The examiner is interpreting the first layer information to be the nodes based on their similarity to events having high time resistance corresponding to a partition line, a temporary stop line, a signal, a traffic sign, and the like.)
[…] becomes equal to or larger than a third reference value that is equal to or larger than the first reference value […], (“the probability value exceeds a threshold value” (Kudo: Description – 58th paragraph) Examiner Note: The examiner is interpreting the threshold value to be the third reference value in this case.)
[…] a value representing a degree of accumulation […], (“the travel information history is accumulated” (Kudo: Description – 15th paragraph))
[…] becomes equal to or larger than a fourth reference value that is equal to or larger than the second reference value., (“the probability value exceeds a threshold value” (Kudo: Description – 58th paragraph) Examiner Note: The examiner is interpreting the threshold value to be the fourth reference value in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Abe with these above aforementioned teachings from Kudo in order to create an effective and user friendly vehicle control device, map information management system, and storage medium. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Abe’s vehicle control system, vehicle control method, and vehicle control program with Kudo’s information providing method and information providing device as “the operation of searching for a destination or a route is complicated. In addition, it is considered that if such operation performed by the driver during the drive will cause momentary lapses of attention and thus obstruct careful driving.” (Kudo: Description – 6th paragraph) Therefore combining Abe and Kudo would “allow the user to drive more comfortably and safely than now.” (Kudo: Description – 7th paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667